Title: To Thomas Jefferson from Henry Rose, 21 March 1801
From: Rose, Henry
To: Jefferson, Thomas



Dear Sir
Fairfax 21st March 1801

Having understood that Coll: C Simms of Alexandria has sent in his Commission as Collector of the revenue for that Port—I take the liberty of presenting myself to your Excellency as a candidate for that Office.
If I have waved what may be the usage on occasions of this Kind, that of being represnted by some distinguished pesonage, it has arisen from an impression that you were sufficiently acquainted with my charecter, to place the asked confidence, independant of collateral interference—
Should my information have been incorrect or the ground I have taken in introducing myself to your notice be indecorous, I shall rest assured of your indugence and am with every assurance of the highest respect and esteem
Your most obedient and very humble Servant

Henry Rose

